case Ov OOF FAWLSMSH BSauMent7é Filed 62/18/22 Page Lots

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

YANIRA YESENIA OLDAKER, et al.,

Petitioners-Plaintiffs Case No. 7:20-cv-00224-WLS-MSH
v.

THOMAS P. GILES, et al.

Respondents-Defendants.

CONSENT MOTION TO BE EXCUSED FROM ATTENDING HEARING
Undersigned counsel for Defendant Mahendra Amin, M.D., hereby files this consent motion
to be excused from attending the TRO motion hearing currently scheduled for February 24, 2021.
In support of this motion, undersigned counsel states as follows:
1. The relief that Plaintiffs/Petitioners seek in the pending motion for a TRO affects the
federal defendants only, and not Dr. Amin.
> Dr. Amin does not take a position on the relief sought in Plaintiffs/Petitioners’ motion for
a TRO,
3. Defendant’s counsel has conferred with counsel for Plaintiffs/Petitioners.and is authorized
to represent that they consent to the requested relief.
WHEREFORE, undersigned counsel for Dr. Amin respectfully to be excused from attending
the February 24th hearing.

[SIGNATURE ON NEXT PAGE]

 

 
Case 7:20-cv-00224-WLS-MSH Document 77 Filed 01/13/21 Page 2 of3
Case 7:20-cv-00224-WLS-MSH Document 76 Filed 01/12/21 Page 2 of3

Respectfully submitted, this 12th day of January, 2021.

/s/ Scott R. Grubman
Scott R. Grubman (GA 317011)

CHILIVIS, GRUBMAN, DALBEY & WARNER LLP
3127 Maple Drive, NE

Atlanta, GA 30305

(t) (404) 233-4171

(f) (404) 261-2842

sgrubman@cglawfirm.com

Counsel for Defendant Mahendra Amin, M.D.

80 ORDERED DERED this Sh day
ALP Sof

CPP

W. Louis Sands, Sr. Judge
United States District Court

 

 
Case 7:20-cv-00224-WLS-MSH Document 77 Filed 01/13/21 Page 3 of3
Case 7:20-cv-00224-WLS-MSH Document 76 Filed 01/12/21 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that on January 12, 2021, I filed the foregoing Consent Motion to be Excused from
Attending Hearing with the Clerk of Court using the CM/ECF system, which will automatically

send e-mail notification of such filing to all counsel of record.

/s/ Scott R. Grubman
Scott R, Grubman (GA 317011)

CHILIVIS, GRUBMAN, DALBEY & WARNER LLP
3127 Maple Drive, NE

Atlanta, GA 30305

(t) (404) 233-4171

(f) (404) 261-2842
sgrubman@cglawfirm.com

 

 
